Case 2:16-cv-05376-DSF-PLA Document 112-3 Filed 06/29/20 Page 1 of 21 Page ID
                                  #:1374




                               PART
Case 2:16-cv-05376-DSF-PLA Document 112-3 Filed 06/29/20 Page 2 of 21 Page ID
                                  #:1375
Case 2:16-cv-05376-DSF-PLA Document 112-3 Filed 06/29/20 Page 3 of 21 Page ID
                                  #:1376
Case 2:16-cv-05376-DSF-PLA Document 112-3 Filed 06/29/20 Page 4 of 21 Page ID
                                  #:1377
Case 2:16-cv-05376-DSF-PLA Document 112-3 Filed 06/29/20 Page 5 of 21 Page ID
                                  #:1378
Case 2:16-cv-05376-DSF-PLA Document 112-3 Filed 06/29/20 Page 6 of 21 Page ID
                                  #:1379
Case 2:16-cv-05376-DSF-PLA Document 112-3 Filed 06/29/20 Page 7 of 21 Page ID
                                  #:1380
Case 2:16-cv-05376-DSF-PLA Document 112-3 Filed 06/29/20 Page 8 of 21 Page ID
                                  #:1381
Case 2:16-cv-05376-DSF-PLA Document 112-3 Filed 06/29/20 Page 9 of 21 Page ID
                                  #:1382
Case 2:16-cv-05376-DSF-PLA Document 112-3 Filed 06/29/20 Page 10 of 21 Page ID
                                  #:1383
Case 2:16-cv-05376-DSF-PLA Document 112-3 Filed 06/29/20 Page 11 of 21 Page ID
                                  #:1384
Case 2:16-cv-05376-DSF-PLA Document 112-3 Filed 06/29/20 Page 12 of 21 Page ID
                                  #:1385
Case 2:16-cv-05376-DSF-PLA Document 112-3 Filed 06/29/20 Page 13 of 21 Page ID
                                  #:1386
Case 2:16-cv-05376-DSF-PLA Document 112-3 Filed 06/29/20 Page 14 of 21 Page ID
                                  #:1387
Case 2:16-cv-05376-DSF-PLA Document 112-3 Filed 06/29/20 Page 15 of 21 Page ID
                                  #:1388
Case 2:16-cv-05376-DSF-PLA Document 112-3 Filed 06/29/20 Page 16 of 21 Page ID
                                  #:1389
Case 2:16-cv-05376-DSF-PLA Document 112-3 Filed 06/29/20 Page 17 of 21 Page ID
                                  #:1390
Case 2:16-cv-05376-DSF-PLA Document 112-3 Filed 06/29/20 Page 18 of 21 Page ID
                                  #:1391
Case 2:16-cv-05376-DSF-PLA Document 112-3 Filed 06/29/20 Page 19 of 21 Page ID
                                  #:1392
Case 2:16-cv-05376-DSF-PLA Document 112-3 Filed 06/29/20 Page 20 of 21 Page ID
                                  #:1393
Case 2:16-cv-05376-DSF-PLA Document 112-3 Filed 06/29/20 Page 21 of 21 Page ID
                                  #:1394
